                                          2:20-cr-20073-CSB-EIL # 20               Page 1 of 1
                                                                                                                      E-FILED
Order on Implementation of SentencingGuidelines PEO/RI/URB(August 2011)                  Thursday, 11 March, 2021 03:57:15 PM
                                                                                                 Clerk, U.S. District Court, ILCD
                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                         Central District of Illinois

UNITED STATES OF AMERICA,                                   )
                                                            )
                                                            )
                              vs.                           )         Case Number: 20-20073
                                                            )
                                                            )
DANIEL R. BRUE                                              )


                        ORDER ON IMPLEMENTATION OF SENTENCING GUIDELINES

        Counsel is allowed fourteen (14) days, beginning on the date of receipt of the Pre-Sentence Report, to
communicate, in writing, to the probation officer and opposing counsel, any objections to any material
information contained in, or omitted from, the report. Objections should not be filed with the court or sent to
the clerk’s office. If there are no objections to the contents of the report, this also must be communicated to the
probation office and opposing counsel, in writing, within fourteen (14) days. The AUSA and defense counsel are
requested to meet with the probation officer and make a good faith effort to resolve the objections. The probation
officer may also conduct further investigation and either revise the report or prepare an addendum addressing all
unresolved objections. See Fed. R. Crim. P. 32(f); CDIL-LR 32.1.

        If there are other sentencing factors or any unresolved objections not adequately presented in the Addendum
to the Presentence Report, e.g., the appropriateness of a sentence which is above or below the Guideline range,
counsel shall file a pleading with the Court, with a copy to opposing counsel and the probation officer, entitled
“(Party’s) Commentary on Special Sentencing Factors,” along with a memorandum of law in support thereof. Any
such commentary shall be filed at least four (4) working days prior to the sentencing hearing. Opposing counsel
are given leave to file a response at least two (2) working days prior to sentencing.

        Should either the Government or the defense intend to present sworn testimony at the sentencing hearing,
notice of proposed witnesses, the subject of their testimony, and projected length of the testimony shall be filed with
the Court at least four (4) working days prior to the hearing, with due service upon opposing counsel. Counsels’
adherence to this deadline will enable the Court to schedule sufficient time for the hearing and minimize the
inconvenience to witnesses.

       This implementation timetable will be strictly followed since a failure to meet a deadline impacts on all
subsequent deadlines which, in turn, could necessitate continuing the sentencing hearing.

ENTERED: 3/11/21

                                                                  s/Eric I. Long
                                                            ________________________________
                                                                  ERIC I. LONG
                                                                  U.S. MAGISTRATE JUDGE
